DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1 – 13 in the reply filed on June 2nd, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2nd, 2021.

Claim Objections


Claim 4 is objected to because of the following informalities:  
It appears that there is a typographical error within the phrase “withstand a pressures of” in line 3, wherein “a” should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 9-10 recites a mass ratio of the reinforcing material corresponding to reinforcing materials A – F.  However, claim 1 also recites that at least 4 reinforcing materials are different from each other (see claim 1 line 12).  This is indefinite because the mass ratio indicates 6 reinforcing materials, while the broadest interpretation of “at least 4” reinforcing materials different from each other suggests that the limitation requires 4 different reinforcing materials and it is unclear how to treat the mass ratio if there are only 4 or 5 reinforcing materials.  For instance, if the ratio is treated in alphabetical ordering, then the mass ratio for reinforcing material A is 40-60 , B is 1-3, C is 2-6, D is 1- 5, E is 2-4 and F is 1-3.   If there are 4 or 5 different reinforcing materials, how is the ratio of B, E and F treated?  B, E and F are singled out because the limitation recites the same list of materials.  Thus, should the mass ratio of B, E and F be combined if there are 4 reinforcing materials?  If there are 5 reinforcing materials, how should the mass ratio of B, E and F be combined?  
To gain insight in the claim limitation, the Examiner looked at the limitation in light of the Examples (see Applicant’s Specification at pages 6 – 8).  Example 1 teaches 4 reinforcing materials with a mass ratio of “50:10:4:5” (see Specification at page 7, 2nd paragraph).  Here, it appears that the mass ratio for B, E and F are combined to a mass ratio of 4-10.  However, Examples 3 and 4 teaches 5 reinforcing materials, wherein the mass ratio for Example 3 is “60:10:4:3:1” (see Specification at page 8, 3rd paragraph), and the mass ratio for Example 4 is “60:8:4:1:2” (see Specification at page 8, last paragraph).  Here, it appears the second ratio (10 th mass ratio (1 and 2) coming from?  
In addition, while not rising to a rejection, the reinforcing material A, line 13 recites silicate minerals, which have support in the disclosure, but Examples 1 – 4 appears to teach silica minerals with a mass ratio of 40-60, not silicate minerals. 
  
The Examiner is treating the limitation to require 4 reinforcing materials because it appears to be consistent with Example 1 in the Specification at page 6.  In addition, the claimed mass ratio is interpreted in alphabetical order to be the corresponding parts by weight of the reinforcing material (i.e. 40-60 is interpreted to be the parts by weight of the reinforcing material A, 1-3 is the parts by weight of the reinforcing material B, 2-6 is the parts by weight of the reinforcing material C, 1-5 is the parts by weight of the reinforcing material D, 2-4 the parts by weight of the reinforcing material E, and 1-3 is the parts by weight of the reinforcing material F).
The Examiner suggests amending the claim to clarify the number of reinforcing materials required and the corresponding mass ratio so as to remove the ambiguity as set forth above.
Claims 2 – 5 and 7 – 13 are rejected due to their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6, line 2 recites the phrase “apatite comprises phosphate minerals”, however, apatite is a phosphate mineral, thus phosphate mineral does not further limit apatite, which was already specified in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN-104371678-A) (hereinafter referred to as “Liu”, with reference to the machine translation) in view of Xu et al. (CN-107244857-A) (hereinafter referred to as “Xu”, with reference to the machine translation) and Zhang et al. (CN-106986584-A) (hereinafter referred to as “Zhang”, with reference to the machine translation).

Regarding claim 1, Liu teaches a high temperature resistant Portland cement slurry (see Liu at [0002] teaching a cement slurry belonging to the field of oil and gas well cement engineering, and see Liu at [0013] teaching that preferably, the cement used is Portland cement), 
characterized in that the high temperature resistant Portland cement slurry comprises the following components by weight: 
100 parts of an oil well Portland cement (see Liu at [0012] teaching 100 parts by weight of cement, and see Liu at [0013] teaching that preferably, the cement used is Portland cement), 

68-80 parts of fresh water (see Liu at [0012] teaching 35-100 parts by weight of distilled water, which is taken to meet the broadest reasonable interpretation of ‘fresh’ water as claimed), 
1-200 parts of a density adjuster (see Liu at [0012] teaching 8-120 parts by weight of density regulator, which is taken to meet the claimed density adjuster), 
0.1-1.5 parts of a suspension stabilizer (see Liu at [0012] teaching 0.5-2.5 parts by weight of suspension stabilizer), 
0.8-1.5 parts of a dispersant (see Liu at [0012] teaching 0.5-2 parts by weight of dispersant), 
3-4 parts of a fluid loss agent (see Liu at [0012] teaching 0.5-4 parts by weight of loss reduction water agent, which is taken to meet the claimed fluid loss agent), 
0-3 parts of a retarder (this limitation is optional, thus not positively required by the claim, however, see Liu at [0012] teaching 0.3-4 parts by weight retarder), and 
0.2-0.8 part of a defoamer (see Liu at [0012] teaching 0.1-2 parts by weight defoamer); 
with regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
	
wherein the reinforcing material A, the reinforcing material B, the reinforcing material C, the reinforcing material D, the reinforcing material E and the reinforcing material F comprise at least 4 reinforcing materials different from each other (see Liu at [0015] teaching that the above-mentioned reinforcing material is a gradation mixture of any 3-4 different particles.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)); 

Liu further teaches 20-40 parts by weight of high temperature stabilizer (see Liu at [0012] and that the high temperature stabilizer used is quartz sand (see Liu at [0021]).  In addition, Liu teaches that the reinforcing material used is one or a combination of two or more of slag powder, fly ash, ultra-fine cement, micro-silica, ultra-fine calcium carbonate, and metakaolin (see Liu at [0015]).
Liu does not explicitly teach that:
i) the high temperature reinforcing material is formed by mixing a reinforcing material A, a reinforcing material B, a reinforcing material C, a reinforcing material D, a reinforcing material E and a reinforcing material F in a mass ratio of 40-60:1-3:2-6:1-5:2- 4:1-3; 
ii) the reinforcing material A comprises any one of silicate minerals and mica flakes; 
iii) the reinforcing material C comprises any one of mineral fibers and whiskers; 
iv) the reinforcing material D comprises any one of apatite and sulfates; 
v) the reinforcing material E comprises any one of aluminates, aluminum-containing minerals, mullite, magnesium silicate minerals, and calcium hydroxide; 
vi) the reinforcing material F comprises any one of aluminates, aluminum-containing minerals, mullite, magnesium silicate minerals, and calcium hydroxide.
However, it is noted that the broadest reasonable interpretation of the claim encompasses at least 4 different reinforcing materials and, notably, reinforcing materials E and F are permissible to be the same material as that of reinforcing material B. As such, having reinforcing materials satisfying A, (B/E/F), C and D would satisfy the claim such that at least 4 different reinforcing materials are used (please see 112b rejection above).

Xu also teaches similar raw materials and concentrations (in parts by weight) of the cement slurry (see Xu at [0008] teaching 100 parts cement, 5-50 parts reinforcing materials, 5-50 parts heat regulator, 10-80 parts stabilizer, 5-150 parts density regulator, 0.1-10 parts dispersant, 0.1-10 parts fluid loss agent, 0.1-10 parts defoamer.  And, the stabilizer is selected from any one of microsilica fume, silica fume or crystalline silica (see Xu at [0012]).  
Xu teaches that the reinforcing material is selected from aluminum silicate minerals (see Xu at [0010]), which would meet the claimed silicate minerals for reinforcing material A.  Xu further teaches that the reinforcing materials are used to improve the tensile, compressive and flexural strength of the cement stone ring formed after the cement slurry has solidified.
As such, one of ordinary skill in the art would appreciate that Xu teaches that aluminum silicate minerals improve the tensile, compressive and flexural strength of the cement stone ring formed after the cement slurry has solidified, and seek those advantages by adding the aluminum silicate minerals in Liu’s cement slurry.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the aluminum silicate minerals (or reinforcing material A) from Xu in Liu’s cement slurry to improve the tensile, compressive and flexural strength of the cement stone ring formed after the cement slurry has solidified.

Regarding iii) and iv), like Liu, Zhang teaches a cement slurry for oilfield (see Zhang at [0002]).  Zhang also teaches similar raw materials, wherein the cement includes G-grade oil well cement (see Zhang at [0012]), the early strength agent may include one or more combination of calcium chloride, calcium sulfate, aluminum sulfate, sodium sulfate, sodium silicate, sodium aluminate, and the like (see Zhang at [0014]), the low temperature high-activity material is a 
The expansive toughness material wherein basalt fibers is featured in the list is taken to meet the claimed mineral fibers and whiskers for reinforcing mineral C.  Furthermore, Zhang teaches that the expansive material has good compatibility with cement slurry, have excellent comprehensive properties of cement stone, and are convenient for field application.
The early strength agent wherein sodium sulfate is featured in the list is taken to meet the claimed sulfates for reinforcing material D.  In addition, Zhang teaches that the sodium sulfate shortens the thickening time and improve the early strength of cement stone (see Zhang at [0015]).  
As such, one of ordinary skill in the art would appreciate that Zhang teaches basalt fibers that has good compatibility with cement slurry and have excellent comprehensive properties of cement stone, and sodium sulfate that shorten the thickening time and improve the early strength of cement stone, and seek those advantages by adding the basalt fibers and sodium sulfate in the cement slurry of Liu as modified by Xu.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add basalt fibers (or reinforcing material C) and sodium sulfate (or reinforcing material D) from Zhang in the cement slurry of Liu as modified by Xu so as to have excellent comprehensive properties of cement stone and shorten the thickening time and improve the early strength of cement stone.



	Regarding i), claim 1 line 9 recites the mass ratio for reinforcing materials A-D as 40-60:1-3:2-6:1-5.  Xu teaches 5-50 parts reinforcing material or aluminum silicate materials, which is taken to meet reinforcing material A (see Xu at [0008]).  Liu teaches 3-80 parts by weight of reinforcing materials, wherein metakaolin is featured in the list, which is taken to meet the claimed reinforcing material B (see Liu at [0012]).  Zhang teaches a weight ratio of 1 for basalt fibers, taken to meet the claimed reinforcing material C (see Zhang at [0022]). And, Zhang teaches a weight ratio of 1 for sodium sulfate, taken to meet the claimed reinforcing material D (see Zhang at [0015]).  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
The combination of prior art (Liu as modified by Xu and Zhang) teaches a cement slurry and reinforcing materials similar to the claimed limitation, thus it is expected to meet the claimed high temperature resistant Portland cement.  

Regarding claim 2, Liu as modified by Xu and Zhang teaches the limitations as applied to claim 1, and Liu as modified by Xu and Zhang further teaches that the oil well Portland cement comprises one or more of -2-PATENTBSY-1046Grade A, Grade G, and Grade H (see Liu at [0013] teaching that the cement used is Portland cement.  And, Xu teaches that in underground coal gasification projects, in the drilling construction process, the usual method is to use high-aluminum 

Regarding claim 3, Liu as modified by Xu and Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the reinforcing materials have a particle diameter of 0.005 mm to 0.15 mm (see Liu at [0015] teaching that the particle size of the different reinforcing materials range from 0.003 mm – 0.125 mm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)). 

Regarding claim 4, Liu as modified by Xu and Zhang teaches the limitations as applied to claim 1, and Liu as modified by Xu and Zhang further teaches that the high temperature reinforcing material can withstand a temperature of 350° C or higher and can allow the Portland cement to withstand a pressures of 40 MPa or more at a temperature of 350° C or higher (see Zhang at [0032] teaching that the cement slurry realizes the high strength of cement stone (48h compressive strength greater than 40 MPa), and see claim 1 rejection).  Based on the prior art teachings outlined in claim 1, the cement slurry and the reinforcing materials are similar, thus the reinforcing material is expected to be able to withstand a temperature of 350° C or higher and can allow the Portland cement to withstand a pressures of 40 MPa or more at a temperature of 350° C or higher based on the substantially similar components of the claimed and prior art products.  In addition, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition,  or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).

Regarding claim 5, Liu as modified by Xu and Zhang teaches the limitations as applied to claim 3, and Liu further teaches that the high temperature reinforcing material is formed by mixing 4-6 different reinforcing materials (see Liu at [0015] teaching that the above-mentioned reinforcing material is a gradation mixture of any 3-4 different particles.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)); 

Regarding claim 6, Liu as modified by Xu and Zhang teaches the limitations as applied to claim 1, and Liu as modified by Xu and Zhang teaches that that the apatite comprises phosphate minerals (see claim 1 rejection. This limitation is met by the prior art as outlined in claim 1 for reinforcing material D utilizing sulfates).

Regarding claim 7, Liu as modified by Xu and Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the aluminum-containing minerals comprise metakaolin and/or plagioclase (see Liu at [0015] teaching reinforcing materials wherein metakaolin is featured in the list).

Regarding claim 8, Liu as modified by Xu and Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the density adjuster comprises one or more of glass microbeads, floating beads, barite, and iron ore powder (see Liu at [0016] teaching the density regulator wherein barite is featured in the list).

Regarding claim 9, Liu as modified by Xu and Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the suspension stabilizer comprises one or more of attapulgite, diatomaceous earth, xanthan gum and Welan gum (see Liu at [0020] teaching the suspension stabilizer features diatomite (another name for diatomaceous earth) in the list).

Regarding claim 10, Liu as modified by Xu and Zhang teaches the limitations as applied to claim 1, and Liu as modified by Xu and Zhang further teaches the dispersant comprises a sulfonated acetone-formaldehyde polymer (see Liu at [0017] teaching that the dispersant used may be a commonly used in the art, wherein the aldehyde-ketone condensate dispersant is featured in the list.  The Examiner notes that aldehyde-ketone is a genus of the acetone-formaldehyde specie.  And, Zhang teaches that the dispersant may include sulfonated acetone formaldehyde (see Zhang at [0023])).

 Regarding claim 11, Liu as modified by Xu and Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the fluid loss agent comprises 2-acrylamido-2-methylpropane sulfonic acid polymer or polyvinyl alcohol based polymer (see Liu at [0018] teaching that the fluid loss agent used may be a fluid loss agent commonly used in the art, wherein 2-acrylamido-2-methylpropane sulfonic acid is featured in the list).

Regarding claim 12, Liu as modified by Xu and Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the retarder comprises 2-acrylamido-2-methylpropane sulfonic acid polymer or phosphoric acid based polymer (see Liu at [0019] teaching that the retarder used may be a retarder commonly used in the art such as 2-acrylamido-2-methylpropane sulfonic acid (AMPS) polymer).

Regarding claim 13, Liu as modified by Xu and Zhang teaches the limitations as applied to claim 1, and Liu further teaches that the defoamer comprises tributyl phosphate (see Liu at [0023] teaching that the defoaming agent used is tributyl phosphate).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        /BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731